Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-17-00764-CV

                                       Erika Diann GROSS,
                                             Appellant

                                                v.

                                 Joyce GROSS and Vincent Gross,
                                          Appellees

                     From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 2017-CV-05264
                              Honorable Jason Wolff, Judge Presiding

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: March 28, 2018

DISMISSED FOR WANT OF PROSECUTION

           This appeal arises from the eviction judgment rendered against Appellant Erika Diann

Gross. Because Appellant failed to file a brief that complies with the Texas Rules of Appellate

Procedure, we dismiss this appeal for want of prosecution.

           On February 26, 2018, Appellant Erika Diann Gross, representing herself, filed an

appellate brief. The brief did not comply with Rule 38.1 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 38.1.
                                                                                           04-17-00764-CV


        For example, no part of the brief contained any citations to the record. See id. R. 38.1(g)

(“The statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The

[argument section of the] brief must contain . . . appropriate citations . . . to the record.”).

        The brief presented a single issue—whether the trial “court fail[ed] to acknowledge the

procedural process of month-to-month tenancies requiring thirty day written notice that the

landlord desires possession.” Appellant prayed for this court to reverse the trial court’s judgment

based on lack of notice.

        The argument section consisted of three sentences, but it did not include any citations to

the record. See id. (“The brief must contain a clear and concise argument for the contentions made,

with appropriate citations to authorities and to the record.”). The brief cited section 91.001 of the

Texas Property Code, but failed to show that a lease exists that would invoke the statute, and it

failed to cite any case law to support Appellant’s position. See id. (requiring “appropriate citations

to authorities and to the record”); Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931

(Tex. App.—Houston [14th Dist.] 2008, no pet.) (“Failure to cite legal authority or to provide

substantive analysis of the legal issues presented results in waiver of the complaint.”).

        Moreover, the brief did not contain an Appendix, see TEX. R. APP. P. 38.1(k), a certificate

of compliance, see id. R. 9.4(i)(3), or a proper certificate of service, see id. R. 9.5.

        On March 7, 2018, we struck Appellant’s brief and ordered Appellant to file an amended

brief not later than March 19, 2018, that complied with our order and the Texas Rules of Appellate

Procedure. See, e.g., id. R. 9.4, 9.5, 38.1. We warned Appellant that if the amended brief did not

comply with our order, we could “strike the brief, prohibit [Appellant] from filing another, and

proceed as if [Appellant] had failed to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a)

(authorizing this court to dismiss an appeal if an appellant fails to timely file a brief).

        To date, Appellant has not filed any response to our March 7, 2018 order.
                                                  -2-
                                                                            04-17-00764-CV


       Therefore, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 9.4,

38.8(a)(1), 38.9(a), 42.3(b),(c).

                                             PER CURIAM




                                           -3-